Citation Nr: 1417388	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  07-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for severe injury, Muscle Groups XIII and XIV, right thigh, with FCCC and retained foreign bodies, with posttraumatic arthritis of the right hip and healed scar of the right thigh, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for shortening of the right leg, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for malaria.

4.  Entitlement to a compensable evaluation for wound scar of the right palm.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from February 1945 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Manila, the Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).  When this case was before the Board in September 2009, it was remanded for additional development of the record.

By rating action dated March 2011, the RO granted service connection for traumatic arthropathy of the right knee, evaluated as 10 percent disabling, and for limitation of extension of the right knee, evaluated as 10 percent disabling.  Each of these evaluations was effective September 2010.  The Veteran disagreed with the effective date of these ratings.  In a May 2012 rating decision, the RO assigned February 12, 2010, as the proper effective date for such awards.  In addition, the RO noted the Veteran's combined schedular evaluation was 60 percent, and concluded he was entitled to a TDIIU rating, effective February 12, 2010.  He was also found entitled to Dependents Educational Assistance (DEA) effective January 31, 2011.  

An August 2012 rating action proposed that service connection for traumatic arthropathy of the right knee be severed, and to discontinue the TDIU rating and the Veteran's eligibility for DEA.  He was notified of this proposal in an August 2012 letter.  By rating decision dated November 2012, the RO severed service connection for traumatic arthropathy of the right knee and discontinued the Veteran's TDIU rating and his eligibility for DEA.  Each of these actions was effective March 1, 2013.  A TDIU rating was thus in effect from February 12, 2010, through February 28, 2013.  The issue of entitlement to a TDIU rating for the remainder of the period on appeal is, therefore, still before the Board.

The Veteran submitted a timely notice of disagreement with the severance action, and the RO issued a statement of the case addressing only this matter on January 10, 2014.  The Veteran's representative raised arguments concerning the severance in his informal hearing presentation dated March 20, 2014.  Since this was more than one year following notification of the November 2012 rating action, and more than 60 days following the statement of the case, it cannot constitute a timely substantive appeal regarding the severance.  Thus, this matter is not currently before the Board.  

The RO issued a statement of the case in January 2014 addressing the claim for service connection for a finger disability (diagnosed as degenerative arthritis of the right 1st and 5th distal interphalangeal joints and proximal interphalangeal joints.  A substantive appeal has not been received.  The Board notes the Veteran still has the remaining time following his being notified of the August 2013 rating decision that denied his claim in which to file a substantive appeal.  
 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's right leg muscle injury residuals include severe muscle disability with loss of muscle substance, limitation of motion of the right hip and knee, weakness of the right lower extremity and lack of endurance.

2.  The Veteran's right leg shortening does not exceed two inches or five centimeters.

3.  The Veteran does not have any residuals of malaria.

4.  The right palm scar measures no more than 2.0 square centimeters, and does not result in any functional limitation.

5.  The Veteran completed high school and has work experience as a mechanic's helper and farmer. 

6.  The Veteran has been granted service connection for injury to Muscle Groups XIII and XIV of the right thigh with FCCC and retained foreign bodies, with post-traumatic arthritis of the right hip and healed scar on the right distal third of the thigh, evaluated as 40 percent disabling; shortening of the right leg, evaluated as 10 percent disabling; limitation of extension of the right knee, evaluated as 10 percent disabling; malaria, evaluated as noncompensable; and for wound scar of the right palm, evaluated as noncompensable.  The combined schedular evaluation is 50 percent.

7.  The Veteran has been unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for injury to Muscle Groups XIII and XIV of the right thigh, with FCCC and retained foreign bodies, with posttraumatic arthritis of the right hip and scar on the right distal third of the thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5313 (2013).

2.  The criteria for a rating in excess of 10 percent for shortening of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2013).

3.  The criteria for a compensable evaluation for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2013).

4.  The criteria for a compensable evaluation for wound scar of the right palm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7801, 7805 (as in effect prior to October 23, 2008).

5.  A TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated June 2006, prior to the rating decision on appeal, the RO informed the Veteran of the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An October 2008 letter provided the criteria for rating his service-connected disabilities.  A June 2013 supplemental statement of the case then readjudicated the matter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  It is not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's treatment records are associated with the record, and the RO has arranged for VA examinations.  As is discussed in greater detail below, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show the Veteran sustained a through and through gunshot wound of the right thigh in July 1945.  X-rays of the right femur in February 1946 show an old comminuted fracture of the lower third of the femur.  Several metallic foreign bodies were embedded in the soft tissue anterior to the fracture site.

On VA muscles examination in December 2005, the Veteran reported he had episodes of leg and thigh cramps at night two or three times a week. An examination revealed loss of deep fascia or muscle substance.  The circumference of the right mid-thigh was 37 cm. compared to 39 cm. on the left.  There was no intermuscular scarring.  There were no residuals of nerve or tendon damage.  Muscle function was not normal, and it was stated the Veteran was unable to elevate his right lower extremity.  -Muscle Groups XIII and XIV were involved.  There was tissue loss.  Muscle herniation was not present.  Muscle strength was 3/5.  The diagnoses were residuals of a through and through gunshot wound with injury to Muscle Groups XIII and XIV.  This resulted in pain in the right hip, thigh and knee, with difficulty in walking.  

A VA scars examination was conducted in December 2005.  The Veteran ambulated using a cane with a limp on the right leg.  An examination revealed a healed scar on the anterior aspect of the distal third of the right thigh, measuring 3 x 4 cm.  There was no tenderness to palpation, inflammation, edema, skin ulceration or breakdown, underlying tissue loss, keloid formation or adherence to underlying tissue.  There was normal texture of the scarred area.  The scar resulted in limitation of motion of the right knee and right hip.  There was also a healed scar on the distal third of the posterior right thigh, measuring about 2 x 3 cm.  There was tenderness to palpation of this scar, but the remainder of the examination was essentially the same as the scar on the anterior aspect of the thigh.  This scar resulted in limitation of the right knee and hip due to pain.  There was also a healed scar on the medial border of the dorsum of the right hand, measuring 1 x 2 cm.  There was no tenderness to palpation, inflammation, edema, skin ulceration or breakdown, adherence to underlying tissue or tissue loss.  This scar did not result in limitation of motion or loss of function.  The diagnoses were healed scars of the right thigh, residuals of a through and through gunshot wound, and healed scar of the right hand, residuals of a gunshot wound.

On VA examination of the joints in December 2005, the Veteran complained of pain in the right thigh, hip and knee. It was reported he was unable to stand for more than a few minutes or walk for more than a few yards.  He had an antalgic gait and limped on the right leg.  There was evidence of abnormal weight bearing and abnormal shoe wear pattern.  Flexion of the right knee was 0 to 120 degrees with pain beginning at 110 degrees.  There was additional limitation of motion on repetitive use.  With respect to the right hip, active motion against gravity was from 0 to 110 degrees with pain at 100 degrees.  He could cross his legs.  There was additional limitation of motion on repetitive use.  Joint ankylosis was not present.  There was no instability or crepitation of the right knee.  The left leg measured 36 inches, and the right leg measured 34 inches.  The diagnoses were residuals of a through and through gunshot wound of the right thigh with injury to Muscle Group XIII and XIV with shortening and degenerative osteoarthritis of the right knee.  The examiner stated the condition had a moderate effect on the Veteran's usual daily activities.

The Veteran was afforded a VA bones examination in December 2005.  There was no evidence of genu recurvatum or malunion of the os calcis.  There was slight atrophy of the thigh muscles on the right.  The diagnoses were residuals of a gunshot wound of the right thigh, with injury to Muscle Group XIII and XIV; old fracture of the distal third of the right femur with retained foreign body, and post-traumatic arthritis of the right hip.

On VA examination for malaria in December 2005, the Veteran related his condition had been stable since service.  The examiner indicated the condition was not present and not currently active.  A malarial smear showed no blood parasites. The diagnosis was there was no residual evidence of malaria on examination.  

The Veteran submitted a claim for a TDIU rating in April 2006.  He reported he had work experience as a mechanic's helper.  He stated he became too disabled to work in November 1989 and could no longer work in the rice fields.  He noted he completed four years of high school.  

In a May 2006 affidavit, D.A. and C.D. related they were the Veteran's neighbors.  They said he sometimes works in the rice fields, but that he does not work most of the time, claiming his disability gets worse when he works.

Private medical records show the Veteran was seen in December 2005 for on and off pain in the right lower extremity.  The assessment was degenerative arthritis secondary to trauma of the right lower extremity.  It was noted in June 2006 that the Veteran had a weak grip 3/5, and sensory loss, 2/5, on the ulnar side.  He had diminished extension.  The examiner stated that repeated examination of the Veteran revealed progressive incapacitation with an inability to function on his own, making him dependent on assistance to perform his daily routine.  It was indicated in a medical report received in July 2009 that the right lower extremity measured 35 inches and the left measured 38 inches.  This was apparently from a report in October 2005.  This report also indicated that his right leg measured 93 cms. and his left leg measured 99.5 cms. in July 2006. 

On VA bones examination in January 2010, the Veteran reported intermittent pain in the right hip, thigh and knee.  An examination showed the "right" lower extremity measured 91 cm. and the left lower extremity measured 86 cm.  There was a bone deformity of the right femur.  Angulation and loss of bone were noted.  There was malunion, but no false joint.  He stated he was unable to stand for more than a few minutes, and he was unable to walk more than a few yards.  There was a genuvarus deformity of 20 degrees on the right.  The Veteran could externally rotate the right leg 20 degrees.  There was objective evidence of weakness of the right lower extremity due to malunion.  The diagnosis was residuals of a gunshot wound to the right thigh with injury to Muscle Groups XIII and XIV, with metallic foreign body, distal right femur, and genuvarus deformity and malrotation, residuals of a gunshot wound to the right thigh.  The examiner commented that the Veteran's malunion and shortening of the right lower extremity due to the gunshot wound severely affected his ability to obtain and retain gainful employment.

A VA examination of the joints was conducted in January 2010.  On examination, the Veteran had an antalgic gait with poor propulsion.  There was evidence of abnormal weight bearing with callus formation.  Crepitus, tenderness, weakness and guarding of movement of the right hip were reported.  There was bony joint enlargement of the right knee, with malalignment, tenderness, pain, weakness and guarding of movement.  Crepitation and grinding were reported, but there was no instability or patellar abnormality.  Flexion of the right hip was from 0 to 110 degrees, extension was from 0 to 0 degrees, and abduction was from 0 to 40 degrees.  He could cross his right leg over the left, and toe out more than 15 degrees.  There was objective evidence of pain following repetitive motion with decreased range of motion after three repetitions.  Flexion of the right knee was from 0 to 100 degrees and extension was limited by 5 degrees. There was objective evidence of pain on motion with additional limitation of motion after three repetitions.  The diagnosis was traumatic arthropathy of the right hip and knee due to genuvarus deformity and malrotation with shortening of the right leg due to malunited fracture of the distal third of the right femur, secondary to gunshot wound.  The examiner stated the Veteran's traumatic arthropathy of the right hip and knee severely affected his ability to obtain and retain gainful employment.

On VA muscles examination in January 1010, the Veteran complained of pain in the right hip, thigh and knee with difficulty walking.  It was noted he had injuries to Muscle Groups XIII and XIV.  Muscle strength was 3/5 in each of these muscles and there was no tissue loss.  He had lack of endurance. There was no nerve or tendon damage.  No muscle herniation was present.  There was loss of muscle substance, and slight atrophy of the right thigh.  There was a leg length discrepancy of 5 cm.  The right lower extremity was shorter than the left.  There was a varus deformity on the right lower extremity with 20 degrees of angulation and malrotation of the leg.

A VA scars examination was conducted in January 2010.  There was a scar on the dorsum, ulnar border near the wrist on the right hand, which measured 0.5 cm., by 1.0 cm.  There was no inflammation or edema.  The scar was not painful and there were no signs of skin breakdown.  The scar was deep.  There was no keloid formation. There was a scar on the right lower extremity located at the junction of the distal and middle third on the anterior aspect of the right thigh.  This scar measured 1 cm. x 2 cm.  There was also a scar at the junction of the distal and middle third of the posterior right thigh.  The scar measured 1 cm. x 1.2 cm.  The scars were not painful, and there were no signs of skin breakdown.  The scar was deep.  There was no inflammation, edema, or keloid formation.  The diagnoses were healed gunshot wound scar of the dorsum of the right hand, healed gunshot wound scar of the anterolateral aspect at the junction of the distal and middle third of the right thigh and healed gunshot wound scar of the posterolateral aspect, junction of the distal and middle third of the right thigh.

A VA examination for malaria was conducted in January 2010.  The Veteran reported he had several "malarial attacks" after service until 1996.  He had no complaints pertaining to malaria on the examination.  Following the examination, the examiner commented there were no findings pertinent to malaria, and the disease was not currently present or active.  A blood test showed no blood parasite was seen.  The diagnosis was history of malaria, with no clinical manifestation at present.  

In September 2010, the VA Director, Compensation and Pension Service, reviewed the claims folder.  It was concluded based on such review that the evidence did not establish that the service-connected injury, severe Muscle Groups XIII and XIV, right thigh, with FCCC and retained foreign bodies, with post-traumatic arthritis of the right hip and healed scar on the right distal third of the right thigh was more disabling than is anticipated by the 40 percent evaluation that is assigned.  Thus, entitlement to an extraschedular evaluation in excess of 40 percent was not established under 38 C.F.R. § 3.321(b)(1).  It was further noted that the Veteran's service-connected disabilities combined to 50 percent and the schedular requirements under 38 C.F.R. § 4.16(a) were not met.  It was determined the Veteran was not unemployed and unemployable due to the service-connected injury to Muscle Groups XIII and XIV.  It was concluded that an extraschedular grant of TDIU due to service-connected disability under 38 C.F.R. § 4.16(b) was not established.  

A VA examination of the joints was conducted in January 2011.  The examiner reviewed the claims folder and medical records.  The Veteran reported intermittent pain in the right lower extremity.  It was indicated the Veteran stopped farming in the 1990's due to right lower extremity pain.  On examination, the Veteran had an antalgic gait with poor propulsion.  There was evidence of abnormal weight bearing at the 5th metatarsal head of the right foot.  There was no skin breakdown.  He also had evidence of an abnormal shoe wear pattern.  There was bony joint enlargement, deformity, malalignment, tenderness, pain, weakness and guarding of movement of the right hip.  Flexion was 0 to 110 degrees, and extension was to 0 degrees.  Abduction was 0 to 40 degrees.  The Veteran could cross his right leg over the left, and could toe out more than 15 degrees. There was objective evidence of pain on motion and additional limitation of motion after three repetitions.  There was crepitation and grinding of the right knee.  There was no patellar or meniscus abnormality.  Right knee flexion was 0 to 100 degrees and extension was limited by 5 degrees.  There was pain on motion, with evidence of pain following repetitive motion and additional limitation of motion after three repetitions.  The diagnoses were residuals of a gunshot wound to the right thigh with injury to Muscle Groups XIII and XIV of the distal femur, with metallic foreign body; genuvarus deformity and malrotation/shortening of the right leg due to malunitied fracture, distal third of the right femur secondary to gunshot wound; traumatic arthropathy of the right hip and knee due to genuvarus deformity and malrotation.  

A private physician noted he examined the Veteran in September 2012.  He was seen for pain in the right lower extremity.  It was noted the right lower extremity was externally rotated.  There was a limb length discrepancy of 5 cm. as the left lower extremity measured 90 cm., and the right lower extremity measured 85 cm.  There was pain of the right hip and knee joints, and limitation of motion of the right hip.  

In a statement received in October 2012, a private physician noted the right lower extremity was extremely rotated with shortening of the limb by 5 cm. compared to the left leg.  

In May 2013, the Veteran reported pain and deformity of the right hand.  There was a scar on the radial side of the right wrist.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

	Muscle injury 

Diagnostic Code 5313 pertains to a disability of Muscle Group XIII, which is comprised of posterior thigh group and hamstring complex of 2-joint muscles: 1) biceps femoris, 2) semimembranosus, and 3) semitendinosus.  The functions of Muscle Group XIII include: extension of hip and flexion of knee; outward and inward rotation of the flexed knee; and, acting with the rectus femoris and sartorius, synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-pulley action at the knee joint.  Under this Diagnostic Code, a severe disability warrants a 40 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73, Diagnostic Code 5313.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe or severe: 

(4) Severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d).

The same regulation also provides that a through-and-through injury with muscle damage, such as the one the Veteran sustained, shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b)

The record shows that the 40 percent evaluation for the Veteran's injury to Muscle Groups XIII and XIV has been in effect for many years, and is reflective of severe muscle damage.  It is the maximum rating assignable.  The involvement of two muscle groups triggers the provision set forth in 38 C.F.R. § 4.55 for compensable muscle group injuries in the same anatomical regions but which act on different joints, that the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  However, the highest schedular disability rating provided for the evaluation of Muscle Group XIV is 40 percent.  The Board acknowledges a 50 percent evaluation may be assigned for severe injuries to Muscle Group XVII under Diagnostic Code 5317, but the record does not show involvement of this Muscle Group.  Thus, the Veteran is already in receipt of the highest allowable schedular disability rating for the muscle injury residuals of his shell fragment wound.  

The preponderance of the evidence is against the award of a disability rating in excess of 40 percent for the Veteran's muscle injury residuals and the appeal must be denied.

	Right leg shortening

A 60 percent evaluation may be assigned for shortening of the bones of the lower extremity over 4 inches (10.2 cms.).  A 50 percent evaluation may be assigned for shortening of 3 1/2 to 4 inches (8.9 cms. 10.2 cms.) and a 40 percent rating is assigned for shortening of 3 to 3 1/2 inches (7.6 cms. to 8.9 cms.)  When the shortening is 2 1/2 to 3 inches (6.4 cms. to 7.6 cms.), a 30 percent evaluation may be assigned, and a 20 percent evaluation may be assigned when there is shortening of 2 to 2 1/2 inches (5.1 cms. to 6.4 cms.).  A 10 percent evaluation is assignable when the shortening is 1 1/4 to 2 inches (3.2 cms. to 5.1 cms.)  38 C.F.R. § 4.71a, Diagnostic Code 5275.

There is no dispute that the Veteran has shortening of the right lower extremity.  With the exception of measurements recorded by one provider, the findings are consistent with the 10 percent rating.  As noted above, a private physician determined there was a three-inch leg length discrepancy in 2005, and a 6.5 centimeter discrepancy in 2006.  Such findings would warrant a 30 percent evaluation.  The Veteran's leg lengths have been measured on three other occasions, and show either a two inch or five centimeter discrepancy.  These findings are consistent with the 10 percent evaluation that has been assigned.  The Board finds that the marked difference in leg lengths as reported by the private physician is simply not credible, in light of the consistent measurements recorded on several separate occasions.  The measurements obtained on the VA examination were done by two different physicians, and the Board concludes this lends weight to such measurements.

The Veteran is competent to report he has leg shortening.  However, the measurements recorded on VA examinations have greater probative value than those submitted by the Veteran's private physician.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent shortening of the right leg.  

	Malaria 

Malaria is rated under Diagnostic Code 6304, which gives a single, 100 percent disability rating for an active disease.   Note:  Residuals of the disease, such as liver or spleen damage, should be rated under the code appropriate for that body system.  38 C.F.R. § 4.88b Diagnostic Code 6304.  

The Veteran has been examined by the VA for malaria twice during his current claim.  Each examination found there were no residuals.  On the January 2010 VA examination, the Veteran reported that while he had experienced several attacks of malaria until 1996, he made no mention of any attacks since then.  He had no complaints and there were no positive findings concerning malaria.  As noted above, there were no clinical manifestations of malaria.  Under these circumstances, there is no basis on which a compensable evaluation may be assigned.  

The Veteran is competent to report symptoms he experiences, and the Board finds him to be credible.  However, he has acknowledged he has not had any attacks of malaria for many years.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for malaria. 

	Scar of the right palm

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

A 40 percent evaluation may be assigned for scars, not of the head, face, or neck, that are deep or that cause limited motion and cover an area or areas exceeding 144 square inches (929 sq. cm.).  A 30 percent evaluation may be assigned for such scars covering an area of exceeding 72 square inches (465 sq. cm.).  A 20 percent evaluation may be assigned for such scars covering an area exceeding 12 square inches (77 sq. cm.). A 10 percent evaluation may be assigned for such scars covering an area exceeding 6 square inches (39 sq. cm.)  Note (2:  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801) (as in effect prior to October 23, 2008).

A 10 percent evaluation may be assigned for scars, not of the head, face, or neck, that are superficial and that do not cause limited motion and cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2):  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802) (as in effect prior to October 23, 2008).

The revised criteria also provide a 10 percent evaluation for superficial, unstable scars, which warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803.  Note (1) for this diagnostic code defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

The revised rating criteria further state that scars which are superficial and painful on examination merit a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008).

Other scars may be rated based on limitation of function of part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior to October 23, 2008).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The scar on the Veteran's palm was characterized as deep when he was examined by the VA in January 2010.  It is a very small scar, measuring no more than 1 x 2 cm.  The December 2005 VA examination indicated there was no tissue loss.  The VA examinations have not shown the scar has resulted in any pain or functional limitation.  The Board finds, accordingly, that the preponderance of the evidence is against the claim for a compensable evaluation for a scar of the right palm.

	TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her educational level and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered.  

In Fisher v. Principi, 4 Vet. App. 57 (1993), the United States Court of Appeals for Veterans Claims (Court) held that in a claim for a total rating based on individual unemployability due to service-connected disability, where the disability rating did not entitle the appellant to a total disability rating under 38 C.F.R. § 4.16(a), the rating board must also consider the applicability of 38 C.F.R. § 4.16(b), and that the decision or non-decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.  In this case, the Veteran does not meet the schedular standards under 38 C.F.R. § 4.16(a), but he can still be granted TDIU by the Board if the evidence shows that he is unemployable due to his service-connected disabilities because the issue has already been reviewed by Director, Compensation and Pension Service.  

Service connection is in effect for injury to Muscle Groups XIII and XIV of the right thigh with FCCC and retained foreign bodies, with post-traumatic arthritis of the right hip and healed scar on the right distal third of the thigh, evaluated as 40 percent disabling; shortening of the right leg, evaluated as 10 percent disabling; limitation of extension, evaluated as 10 percent disabling; malaria, evaluated as noncompensable; and for wound scar of the right palm, evaluated as noncompensable.  The combined schedular evaluation is 50 percent.  

The record reflects the Veteran completed high school, and that he has work experience in farming and as a mechanic's helper.  He reportedly last worked in 1989.  

On the December 2005 VA examinations, it was indicated the Veteran had difficulty walking, and that he had limitation of motion of the right knee and hip.  Following the VA joints examination that month, the examiner commented that the Veteran's condition had a moderate impact on his usual daily activities.  

The Veteran was also seen by a private physician in December 2005.  He stated that examination demonstrated the Veteran had progressive incapacitation and was unable to function on his own.

The January 2010 VA examination reveals the Veteran was unable to stand for more than a few minutes or walk for more than a few yards.  He opined that the Veteran's malunion and shortening of the right leg severely affected the Veteran's ability to work.  

In light of the comments of the private physician, and the opinion expressed by the VA examiner, resolving all reasonable doubt in the Veteran's favor, the Board finds that the severity of the Veteran's service-connected disabilities has rendered him unable to obtain or retain substantially gainful employment.   The Board concludes, accordingly, that a TDIU rating is warranted.  


Additional considerations

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the claim was referred to the Director of the Compensation and Pension Service regarding the claim for an increased rating for the injury to Muscle Groups XIII and XIV.  The Director found that an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) was not warranted.  As to the other rating issues, the Board finds that the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for all the service-connected disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of the disabilities.  For these reasons, referral for extraschedular consideration regarding the claims not already considered by the Director is not warranted.


ORDER

A rating in excess of 40 percent for severe injury, Muscle Groups XIII and XIV, right thigh, with FCCC and retained foreign bodies, with post-traumatic arthritis of the right thigh and healed scar of the right thigh is denied.

A rating in excess of 10 percent for shortening of the right leg is denied.

A compensable evaluation for malaria is denied.

A compensable evaluation for wound scar of the right palm is denied.

A TDIU rating is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


